Citation Nr: 0947068	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for right wrist 
scapho-lunate ligament tear with reconstruction and partial 
fusion, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression, to include as 
secondary to the service-connected right wrist disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to March 
1983 with subsequent service in the Kansas Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

On his July 2006 substantive appeal form, the Veteran checked 
all three hearing request choices indicating that he did not 
want a Board hearing, that he wanted a Board hearing in 
Washington, DC, and that he wanted a Board hearing at his 
local RO.  The Veteran was sent a hearing clarification 
letter in July 2006.  The Veteran's representative withdrew 
any hearing request in writing in June 2007.  The hearing 
request is therefore deemed to have been withdrawn.

The Board has recharacterized the issue of entitlement to 
service connection for depression to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  This issue, 
however, does not include entitlement to service connection 
for posttraumatic stress disorder (PTSD) and, to that extent, 
can be distinguished from the situation in Clemons.  Clemons 
concerned VA's failure to consider a claim of entitlement to 
service connection for a psychiatric disability other than 
the one specifically claimed, even though it shared the 
psychiatric symptomatology for which the Veteran was seeking 
service connection.  In the case at hand, however, VA 
adjudicated the claim of entitlement to service connection 
for PTSD in a July 2006 rating decision.  The Veteran was 
notified of the denial of this claim and of how to perfect an 
appeal, and he chose not to do so.  Thus, unlike Clemons, 
this is not a case in which VA has ignored the issue of 
entitlement to service connection for PTSD.  Rather, it has 
been specifically denied by the RO, and the Veteran did not 
subsequently appeal.  The Board therefore finds that it does 
not have jurisdiction over the issue of entitlement to 
service connection for PTSD.

In September 2008, the Veteran requested entitlement to a 
convalescent rating related to his right wrist disability 
under 38 C.F.R. § 4.30.  The Board does not have jurisdiction 
to consider this issue at this time and must refer the issue 
to the RO for appropriate development.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an increased rating 
for his right wrist disability.  The most recent VA joints 
examination report of record is from June 2006 and, prior to 
September 2009, the most recent VA medical records that have 
been associated with the claims folder were from July 2006.  

In September 2009, the Veteran submitted a copy of a VA 
medical record reflecting that he underwent surgery for a 
right wrist fusion, nonunion, in April 2009.  This record 
notes that the Veteran had a previous right wrist fusion that 
went on to nonunion and that he presented back for revision, 
right wrist fusion with iliac crest bone graft.  

This evidence reflects a worsening of the Veteran's right 
wrist disability since he was last examined.  Therefore, the 
Board finds that a remand for a new VA examination, and to 
obtain the Veteran's outstanding VA medical records, is 
necessary.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

In the case at hand, the Veteran has claimed that his current 
psychiatric disability is secondary to the service-connected 
right wrist injury.  The VA medical records on file contain 
competent medical evidence of a current psychiatric 
disability.  

There is also evidence suggesting a possible link between the 
Veteran's right wrist disability and his psychiatric 
disability.  Service treatment records reflect that the 
Veteran's right wrist injury occurred in the line of duty 
while on active duty for training in May 2001.  Prior to this 
injury, on a July 2000 National Guard enlistment medical 
history report, the Veteran noted that he had no history of, 
or current, "frequent trouble sleeping," "depression or 
excessive worry," or "nervous trouble of any sort."  On a 
July 2003 National Guard enlistment medical history report, 
on the other hand, he responded "yes" to questions asking 
whether he had ever had "nervous trouble of any sort 
(anxiety or panic attacks)," "frequent trouble sleeping," 
"received counseling of any type," "depression or 
excessive worry," and "been evaluated or treated for a 
mental condition."

Furthermore, an October 2005 VA social worker's note states 
that the Veteran "has given a lot of thought to what [his VA 
psychiatrist] has said to him, and has decided she is right.  
He said that he knows he has psychiatric issues related to 
his wrist injury, has constant pain and anger issues as well 
as problems about his divorce, and 'everything going sour.'"  
Review of an October 2005 record produced in connection with 
the earlier mental health appointment suggests that the 
Veteran himself brought up the issue of his trauma and 
depression being associated with his wrist injury.  A 
November 2005 record notes that the Veteran reported feeling 
depressed and that he had to have surgery on his wrist again.  
He also "[d]iscussed how he felt traumatized by his wrist 
injury." The partial April 2009 VA medical record on file 
notes that the Veteran's "moodiness started in the Army in 
2001."  The April 2009 record also states that the Veteran's 
military "service aggravated any pre-existing mood problems 
and made them of clinical significance."  

The Board notes that the Veteran has not yet been scheduled 
for a VA examination in connection with issue of entitlement 
to service connection for an acquired psychiatric disability.  
The Board finds that the medical records discussed above 
present sufficient evidence of a current psychiatric 
disability that may be related to the Veteran's service-
connected wrist injury.  Therefore, a remand for a VA 
examination is warranted.

The Veteran has also submitted a September 2008 decision from 
the Social Security Administration (SSA) awarding benefits 
based on the Veteran's bipolar disorder, major depressive 
disorder, status post right wrist fusion, and hypertension.  
Considering that the SSA disability award is directly related 
to the issues that are currently on appeal before the Board, 
the Board finds that a request for any available SSA records 
should be made.

As the Veteran's claim for TDIU is inextricably intertwined 
with the service connection and increased rating claims being 
remanded herein, the Board must defer consideration on this 
issue until such time as the evidentiary development 
requested herein is completed.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA 
medical records and associate them with 
the claims folder.

2.  Contact SSA and request any relevant 
records from that agency that pertain to 
any claim for benefits filed by the 
Veteran, to include copies of any 
examinations arranged by that agency, and 
any decisions rendered with respect to the 
Veteran.

3.  Schedule the Veteran for an 
examination to clarify the nature and 
etiology of the Veteran's claimed 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review, and review of the claims 
folder should be indicated in the 
examination report.  Any tests or studies 
deemed necessary for an accurate 
assessment should be conducted.  All 
findings should be reported in detail.  
The examiner should diagnose any pertinent 
pathology found.  As to any current 
psychiatric disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service, 
or caused or aggravated by the Veteran's 
service-connected right wrist disability.  
The rationale for all opinions expressed 
should be explained.  

4.  Arrange for the Veteran to undergo a 
VA examination to determine the severity 
of the service-connected right wrist 
scapho-lunate ligament tear with 
reconstruction and partial fusion.  The 
examiner should be asked to perform all 
necessary tests and studies, and all 
findings should be reported in detail.  
The examination report should specifically 
state the degree of disability present in 
the veteran's right wrist, to include 
range of motion reports and clarification 
of whether the Veteran's right wrist is 
ankylosed.  If ankylosis is present, the 
examiner should specify whether it is 
favorable or unfavorable and whether there 
is any degree of palmar flexion or ulnar 
or radial deviation.  The examiner should 
also specifically describe and list 
pertinent symptomatology for any scars or 
neurological impairment of the right 
wrist.

5.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


